     9:21-cv-00135-DCN        Date Filed 01/13/21     Entry Number 1-1           Page 1 of 14

                                              EXHIBIT A




STATE OF SOUTH CAROLINA                          IN THE COURT OF COMMON PLEAS

COUNTY OF JASPER                                 FOURTEENTH JUDICIAL CIRCUIT

ELIZABETH FRAZIER:,
                                                  CIVIL ACTION NO.: 2020-CP=27-
               Plaintiff,
►~                                                                  SUMMONS
                                                             (.TURY TRIAL DEMANDED)
DOLGENCORP, LLC, DB/A DOLLAR
GENERAL, D/B/A DOLLAR GENERAL
STORE N:O, 09450,1VIICHAEL ZACZEK and
CANDY BERMEJO,

               Deferidants.

TO THE DEF:ENDANT ABOVE NAMEDi

        YOU ARE HEREBY SUMMONED, and required to answer the Complaint in this -act'ion,
a copy of which is heiieby served upon you, aiid to serve a copy of your Answer to the said
Complaint on the undersigned attorney at their .office, 775 Saint Andrew's Blvd., Charleston,
South Carolina 29407, within THIRTY (30) DAYS after service hereof, exclusive of the day of
such service; and if you fail to answer the Complaint witliin the time aforesaid; judgment by
default will be rendeied against you for the relief demanded in the Complaint.


                                             Respectfully submitted,
                                             THE LOKEY LAW FIRM; LLC:


                                            %s/ Warren R. Lokey, Esg.
                                            Warren R: L,okey, Esq, (SC Bar No.: 101792)
                                            J. Logari Holmes, Esq. (SC Bar No.: 104364)
                                            775 Saint Andrew's Blvd.
                                            Charleston; SC 29407
                                             Tel; (843) 202=0675
                                             Fax; -(843) 5.89=1042
                                             Ernail: wrlokey@lokeylawfirm.com
                                             ATTORNEYS FOR PLAINTIFF
December 10, 2020
Charleston; South Carolina
     9:21-cv-00135-DCN           Date Filed 01/13/21         Entry Number 1-1          Page 2 of 14




STATE OF SOUTH CAROLINA                                 IN THE COURT OF COMMON PLEAS
                                                        FOURTEENTH JUDICIAI: CIRCUIT
COUNTY OF JASPER

ELIZABETH, FRAZIER.,
                                                        CIVIL ACTION NO.: 2020-CP.=27-
                  Plaintiff,
v:                                                                         COMPLAINT
                                                                     (JURY TRIAL DEMANDED)
DOLGENCORP, LLC, D/B%A DOLLAR
GENERAL; D%B/A DOLLAR GENERAL
STOTIE NO. 09450, MICHAEL ZACZEK and
CANDY BERMEJO,

                  Defendants.

THE PLAINTIFF, COMPLAINING OF THE DEFENDANT, ALLEGE AND STATE AS
FOLLOWS c

                                    STATEIVIENT OF_ JURISDICTION

      1. That the Plaintiff, Elizabeth Frazier (hereinafter referred to as: "Plairitiff'); was and is at all

          times material to this Complaint, a resident in the County of Jasper, in the State of South

          Carolina.

     2. That upon information and belief Defendarit Dolgencorp, LLC, DB/A Dollar .Genera;l,

          DB/A Dollar General Stoie No. 09450 (hereinafter referred to as "Dollar General") is a

          Kentucky corporation whose principal place of business is, in Goodlettsville, Tennessee; is

          registered to do -business within, the State of South Carolina; and, upon inforriiation and

          belief, conducts a substantial amount of business throughout the State by being a retail

          corporation that operates a chain of discount deparhnent and grocery stores:

     , 3. That upon information and .belief Defendants Michael Zaczek arid Caridy Bermejo

                                              . Owners") was and is at all times material to this
          (hereinafter referred to as "Property

          Complaint, residents in the County of San Francisco; in the State of California; and at all
9:21-cv-00135-DCN         Date Filed 01/13/21         Entry Number 1-1          Page 3 of 14




   times material to this Complairit, own property that is the subject matter of this litigation,

   Dollar General Store No. 09450, in the County of, Jasper, in the State of South Carolina.

4. On or_ about Jarivary 6, 20.18, Dollar General and Property Owners, (hereinafter referred to

   as ."Defendarits") owned, operated, managed .and/or maintaiiied; or liad a duty to own,

   operate, manage and/or maintain; both individualiy and by and/or through its agents,

   servants and/or employees;. a certain premises, inclusive of its amenities; lcnown publicly

   as "Dollar :General Store. # 09450" located at 3618 Argent. Blvd., Ridgeland, South

   Carolina; 29936 .(hereiiiafter "tlie premises").

5. South Carolina's long=arm statute, found at S.C. Code Ann. § 36-2-803(A), states in

   relevant part that: "A tourt may, exercise persoiial jurisdiction ov.er a persori who acts

   directly or by an ageiit as to a cause of action arisirig from the persori's ... transacting any

   business in this State ... or corrimission of a tortious act iri whole or in part in this State."

6, Therefore, personal jurisdiction may be properly exercised over Deferidants, in this State.

7. That venue is proper in Jasper Courity pursuant to S.C. Code § 15-7-30(C) because the

    most substantial part- of the: alleged acts or omissions giving rise to the cause of action
    occurred in Jasper County

8. That this is an actioii for damages in excess of the jurisdictiorial minimum threshold

    ($7;500), exclusive of interest; costs and attomeys' fees.

9: That this Honorable Court lias jurisdiction over the parties and the subject matter of this

    action:

10, At all tiines mentioiied herein, Defendants were in possession and control of the area to

    which customers were invited to utilize, ,and where Plaintiff was injured as more fully set

    forth below.
9:21-cv-00135-DCN          Date Filed 01/13/21        Entry Number 1-1          Page 4 of 14




                                    STATEMENT OF FACTS

11.Plaintiff would at this time re-allege each and every allegation of the Complaint

   contained in Paragraphs 1 through 10 as if each had been fully re-stated herein.

12.Upon information and belief; oii or about January.6, 2018; Plaintiff was lawfully on tlie

   premises as ari invitee.of Defendants property known as: ""Dollar General Store # 09450"

   located at 3618 Argent Blvd., Ridgeland, South Carolina, 29936:

13.Upon informat'ioii and belief, oii January 6, 2018, Plaintiff was walking in frorit of the store

   when Plaintiff suddenly slipped, right in -front of the entrance to the store, and fell

    sustaining serious injuries :including, but not limited to, Plaintiff's head, back, buttocks and

    shoulders:

14.Upon information and belief, Plaintiff was; at all times during her presence on the premises;

    an invitee of the Defendants.

15.A merchant owes his customer the duty to exercise ordinary care to keep its premises in a

    reasonably safe condition. The merchant's duties include warning of known dangers and

    making the prem'ises safe.

16: At the afoiesaid tirrie and-place; Defendants individually and/or by and through its: agents,

    servants and7or erilployees owned, operated, managed and/or maintained'; or hSd a duty to

    own, operate, manage andloi maintain the aforementioned premises includirig; but not
    limited to, interior and exterior walkways, aisles; passageways; sidewalks, parking lots.,

    entranceways, ramps, and all otlier such places on the prerriises where it is ordiriarily used

    by custoiiiers in transacting business.

17. At the aforesaid time and place, Defendants individually and/or by and through its, agents;

    servants arid/or erriployees during the couise of maintenance knowingly, negligently,
9:21-cv-00135-DCN           Date Filed 01/13/21      Entry Number 1-1         Page 5 of 14




    recklessly, and/or willfully and wantonly with the conscious disregard for the safety of

    those upon their premises . failed to, ensure that the entranceways were free from any

    poteritial dangers to iiivitees.

18.At the aforesaid tiine and place, Defendants; individually and/or by and thiough its agents,

    servants andlor employees; failed to place adequate warnings; signage, alanns, or otherwise

    visually and/or audibly cognizable warning or alerts of the premise's hazardous

    defieiencies, including Plaintiff, to notify said persons of the urireasonably dangerous

    conditions then and there existing.

       FOR THE.FIRST AND SOLE CAUSE OF ACTION: PREMISES LIABILITY:
         (Car.eless, Negligent & Reckless Operation and/or Maintenance-of a Preinises
                            Resulting in Personal Inju.ry. to Plaintifj)

19.Plaintiff would at th'is time re-allege each and every allegation' of the Complaint coritained.

    in Paragraphs 1 through 18 as if each were fu:lly re=stated herein.

20.At the aforesaid time and place; the Defendants individually and/or by arid through theii

    ageiits, servants and/or employees, had a duty to maintain the aforenieiitioned premises

    including by way of example and witliout limitation: interior and exterior.walkways, aisles,

    passagewa.ys; sidewalks, parking lots, entranceways, ramps; and all other such places on

    the premises where it is orditiarily useii by customers in transacting busiiiess.

21.At the aforesaid time and place, Defendants; by and through its .agents, servarits andlor

    employees, faiied to reasonably exercise its dutY to properly rilaintain arid/or improperly

    inaintained, the aforementioried areas on the aforementioned premises in 'allowing and/or

    causjiig the entranceway to become unsafe for use by customers.

 22.At the aforesaid tiine and place, Defendants, individually and/or by and thtough its: agents;

    servants and/or employees; failed.to place adequate wamings; signage, alarms, or otherwise
    9:21-cv-00135-DCN         Date Filed 01/13/21         Entry Number 1-1          Page 6 of 14




       visually and/or audibly cogriizable warning or alerts of the premise's hazardous

       deficiericies to notify said persoris; including Plaintiff; of the urireasonably darigerous

       conditions then and there existing.

-   23. At the aforesaid time, and place, Plaintiff was walking in front of the store when Plaintiff

       suddenly slipped, right in front of the entrance to the ,store, aiid fell sustaining serious

       injuries including, but not liinited to; Plaiiitiff's h.ead; back, buttocks and slioulders:

    24. At the aforesaid time and place, Defendants. as the owners and/or maintaiiier(s) of, the

       aforementionedpremiSeS either.individitally or by.and throUgh their agents, servants arid/or

       employees failed to act with nondelegable duties of reasoiiable care urider the

       circumstances and aeted; or failed to act i'n a careless, negligent; grossly negligent, and/or

       reckless manner, including:

           a.      Ixriproperly operating, managing, maintaining and controlling its premises by

                   failing to properly mairitain the entranceways, sidewalks, and all other places

                   on the preinises where customers, including Plaintiff, were perrnitted.to walk,

                   in a reasonably safe condition;

           b.      The duty to provide for the safety.of their iiiv.itees while on the premises owned

                   anil/or inaintained by Defendants. iricluding keeping its eritranceways and

                   sidewalks in a reasonably safe .condition and free froin-dangerousdefectsand

                   conditioris that could pose hazards to its invitees;

           c.      Failing to make reasoriable inspections of its prenuses, including the

                   entranceways and sidewalks, and discover risks to its invitees and to warn of or

                   eliininate foreseeable unreasonable risks necessary to prevent injury to invitees

                   including Plaintiff;
9:21-cv-00135-DCN     Date Filed 01/13/21         Entry Number 1-1        Page 7 of 14




      d.   Failing to warn customers of latent or hidden dangers on premises; including

           dangerous arid defective conditions existing on entranceways, sidewalks; and

           otherwise existing on the premises when Defendants knew or should liave

           known by exercising ordiriary care.that said warning was necessary to preverit

           inj.ury to its custome.rs including Flaintiff;

      e.   The duty .to anticipate the harm to its. iiivitees despite any obviousness of the

           dangerous conditions that may have existed and to take precautions to remove

           the poteiitial dangers or harm;

      f.   Allowing the aforementioned premises to rerriain in a dangerous coridition;

           making it unfit for use by its customers, including Plaintiff; for an unreasonable

           length of time.;

      g:   Fa'iling to adhere to any and all written iriternal policies of Defendants,

            regarding the inspectiori 'of the premises; and all such places oii the premises

           where customers; including Plaintiff, were permitted;

      h:   Failing to provide pproperly -maintained entranceways; sidewalks, and all such

            places on the. premises where customers, including Plaintiff, were.perinitted in

            accordance with custom ~and practice in the industry resulting iri a hazardous

            entranceway, sidewalks, and all such places on the premises where customers

            were permitted;

      i.    Failing to act in coriformity with, or to abide by, generally accepted industry

            standards of safety with respect to entranceways, sidewalks, arid all such place

            on the premises where customers were.permitted;

      j.    By failing to hire, employ; contract with; or otherwise train or supervise persons
9:21-cv-00135-DCN        Date Filed 01/13/21       Entry Number 1-1          Page 8 of 14




              kriowledgeable 'in public safety or otherwise capable of evaluating the potential

              risks arid hazards of the aforementioned premises.

       k.     Otherwise carelessly arid negligently operating its premises through its acts or

              omissions.;

       l.     Otfierwise: recklessly operating its premises through its acts or omissions;

       M.     Otherwise operatirig and maintairiing its preinises with willful arid wanton

              disregard for the safety of all those lawfully up:on Defendants .said premises, to

              include Plaintiff;

       n:     By such other and further acts of negligent, reckless and willful conduct as will

              be shown by the evidence piroduced at trial.

25. That Deferidants by and through its agents, servants and/or employees; ziegligently and

   recklessly breached the duties of due carc owed to Plaintiff in'one or inore of the following

   ways:

       a._    By desigriing;.constructing and%or maintaining: interior and exterior walkways,

              aisles, passageways; sidewalks, parkirig lots, entranceways, ramps, and all other

              such places so that unreasonable hazards were created, thereby.creating unsafe

              and dangerous conditions for tlie public, including the Plaintiff:

       b.     By designing, constructing arid/or maintaining: interior. and exterior walkways,

              aisles, passageways, sidewalks; paikirig lots, eritranceways, ramps, and all other

              such places, intended for public use; in such a way, that result.ed in foreseeable

              unsafe axid :dangerous conditions for the public;.including Plaintiff.

       c.     In failing to design; construct, inspect arid/or maintain the interior and exterior

              walkways, aisles; passageways; sidewalks, parking lots, entranceways, ramps,
9:21-cv-00135-DCN      Date Filed 01/13/21       Entry Number 1-1        Page 9 of 14




            and all other such places in such a way that invitees would be restrieted from

            encounteririg hazards in and/or around interior and exterior walkways, aisles;

            passageways, sidewalks,-parking lots, eiitranceways, ramps, and all other such

            places.

      d:    In failing to mairitain, clean, inspect, construct andlor design: interior and

            ext.erior walkways; .aisles; passageways, sidewalks, parking lots, entranceways,

            ramps; arid all other sucli places: on the premises where invitees; including

            Plaintiff, were peririitted.

      e.    In failing to abide by controlling . and applicable local, state, national and/or

            internationa:l building codes in the design, construction; inspection and/or

            maiiitenance of tlie: iriterior and 'exterior walkways, a'isles, passageways;

            sidewalks; parkirig lots; entranceways, ramps, and.all other such places so as to

            create unriaturally dangerous coiiditioris unsafe for the Deferidants invitees,

            including Plaintiff, for an unreasonable length of time.

      f     Otherwise carelessly, riegl'igently, and critninally negligently operating and/or

            inaintaining the aforenientioned _prernises by and through their acts -and/or

            onlissions;

      g.    Otherw'ise recklessly operating the aforementioned premises by and through

            their acts and/or omissions; and

      li.   Otherwise operat'ing and mainta'ining their preniises with a willful and wanton

            disregard for the safety of all those lawfully up.on tlie aforesaid preniises, to

            include Plaintiff;

      i.    By designing, constructing -and/or maintaining the premises including; but not
9:21-cv-00135-DCN          Date Filed 01/13/21       Entry Number 1-1          Page 10 of 14




               limited to: interior and exterior walkways, aisles, passageways, sidewalks,

               parking lots, entranceways, ramps, and ail other such places; intended for public

               use, in a dangerous condition without providing any warnings; and fail'ing to

               provide any protection against tlie urisafe conditions;

        j.     If the condition that harmed Plairitiff and caused her injuries and damages is

               deenied to be an open-and-obvious defect; by failing to anticipate that invitees.;

               such as Plaintiff, would nevertheless encounter the condition, and/or that

               invitees would not lie able, to discover.the conditions;

        k.     By failing to have adequate procedures in place for periodic inspections and/or

               in failing to.properly inspect the premises 'including, but not lirriited to; interior

               arid exterior walkways, aisles, passageways, sidewalks, parking lots;

               entranceways, ramps, and all other such places so as to .disoover and remedy

               foreseeable dangers to invitees; such as the hazards that resulted in Plaintiff's

               injuries;

        I:     By failing to hire; employ, contract with, or otherwise train or supervise persons

               knowledgeable tn public safety or otherwise capable of evaluating :the risks and

               hazards of the premises to ensure coiripliance with local, state, national and/or

               international codes and regulations;

        M.     By such other and further acts of negligent, reckless and willful conduct as will

               be shown by the :evidence produced at trial;

 26. U.pon information and belief, Defendants failed to exercise due care .and caution, and in

    furtherance of their duty to provide a safe premises for their invitees, from irispecting the

    condition of the: fnterior and exterior walkways, aisles, passageways, sidewalks, parking
9:21-cv-00135-DCN           Date Filed 01/13/21          Entry Number 1-1            Page 11 of 14




    lots, entranceways, ramps, and all other such places, making riecessary corrections,

    replaceinents, or modifications, and otherwise reridering the premises fit for use by

    Defendants' invitees.

 27.The Defendarits conduct deinonstrated a complete absence of and breached their duty of

    due care; and such conduct and/or failure to act was negligent, grossly negligent, reckless,

    and .constituted a willful disregard for the safety of the intended and foreseeable users of

    the aforementioned premises.

 28.As a direct and proximate cause of Defendants' careless; negligent, and reckless acts arid/or

    omissions as elaborated herein, Plaintiff s injuries.iriclude; but are not limited to; Plaintiff's

    head, back, buttocks and shoulders and damage to Plaintiff's property as a result of the

    incident including, bi.it rio.t limited to, Plaiiitiff s cloth'ing due to the darigeroits coriditiori of

    the: interior and exterior walkways; aisles, passageways, sidewalks, parking lots,

    entranceways.; ramps, and unsafe coriditions of the preinises.

                                            DAMAGES

 29.Plaintiff would at th'is time re=allege each and every allegation of the .Gomplaint contained

    in Paragraphs 1 throi.tgh 28, including all subparts, as if fully set forth lierein.

 30.As a;direct and proxiriiate cauge of Deferidant's careless, negligerit, reckless and willful

                                                                                  . not by way
    acts and/or omissions; Plaintiff suffered and sustained injuries, including; but

    of limitation; the following:

        a.       Severe physical irijury and iinpairment;

        b.       Hiridered from, and will continue to be hindered from attending to usual dutie.s

                 and affairs of life;

        C.       Pain and suffering froni the time of the incident to the present;
9:21-cv-00135-DCN          Date Filed 01/13/21        Entry Number 1-1          Page 12 of 14


                                                                                                        m,
                                                                                                        r
                                                                                                        m
                                                                                                        c~
                                                                                                        ~
                                                                                                        ~
         d.      Certainty of future pain and suffering;                                                o
                                                                                                        z
                                                                                                        n
         C.      Embarrassnient and mental anguish;                                                     ~
                                                                                                        ~
         f.      Substantial loss of eiijoyinent of life, and recreational opportunities;               ~
                                                                                                        m
                                                                                                        v
         g.      Medical expenses to. date;                                                             N
                                                                                                        0
                                                                                                        N
        h.       Likelihood of futare medical expenses;                                                 o
                                                                                                        m
                                                                                                        n
 3-1. Plaintiff has lost, and will in -the future lose, the value .of that, time as aforementioned;     o
                                                                                                        .~
                                                                                                        ~
     causing, both pecuniary loss as well as loss of enjoyinent of life as a direct arid proximafe      ~
                                                                                                        ~

    result of the aforesaid careless, negligent and reckless acts andlor omissions of Defendants.       y
                                                                                                        cn
                                                                                                        ~
 32.Plaintiff, then and there suffered-great pain and anguish, both in mind and body, and will          m-

     in the future continue to suffer the injurious effects whicll arose as a direct arid pro7Cimate    0
                                                                                                        ~
    result of the aforesaid careless;.negligent, and reckless acts or omiss'ions of-Defeiidants.        Z
                                                                                                        -o
 33.Plaintiff's injuries were of sueh a manner and nature that Plaintiff was forcecl to expend          D
                                                                                                        cn
                                                                                                        ,
    large sums of inoney for treatment of the damages caused by the aforesaid careless and              D
                                                                                                        cn
    negligerit :and reckless acts or oniissions of Defendants.                                          N.
                                                                                                        0
                                                                                                        N
 34.Plaintiff sustained injuries includirig; but not limited to, Plaintiff s head, back, buttocks and   ~
                                                                                                        N
                                                                                                        v
    shoulders, and damage to. Plaintiff's property as a result of the iricident including, but not      o
                                                                                                        rn
                                                                                                        4i.
                                                                                                        ~
    limited to, Plaintiff's clothirig as a direct and proximate cause of the aforesaid careless,

    negligent, and reckless acts of omission of the Defendants.

 35.Plaintiff's injuries were of such a manrier and nature that the Plaintiff was forced to

    personally expend large sums of moriey for treatment :of the damages caused by the

    aforesaid careless arid negligent arid reckless acts or omissions of the Defendants.

 36.Plaintiff has further expended suins of money for medical care and serv'ices endeavoring

    for Plaintiff to becoine healed and cured of said irijuries.
 9:21-cv-00135-DCN            Date Filed 01/13/21        Entry Number 1-1         Page 13 of 14


                                                                                                           m
                                                                                                           r
                                                                                                           m
                                                                                                           c~
                                                                                                           ~
                                                                                                           ~
     WHEREFORE, tlie Plaintiff, Elizabeth Fraaier, liavirig fully set out lier cause of action,            0
                                                                                                           z
                                                                                                           0
     respectfuily pray for the eiitry of a judgnient against the Defendants; by the jury at the trial of   D
                                                                                                           ~
                                                                                                           ~
     this action, for all-daniages; punitive and.actual; for the cost and disbursements of this action,    ~
                                                                                                           m
                                                                                                           v
     and both prejudginerit and post judgriient interest; and for such other and further relief, in law    N
                                                                                                           O
                                                                                                           N
                                                                                                           0
     or in equity, as this Honorable Court would find fair, just, and proper. .                            v
                                                                                                           Co
                                                                                                           0
                                                                                                           ~
                                                                                                            0
                                                                                                            ~
                                                                                                           •:
                                                Respectfuily submitted,                                    rn
                                                                                                           ~
                                                                                                           ~
                                                THE LOKEY LAW FIRIVI, LLC. .                               `
                                                                                                           D
                                                                                                           ~
                                                                                                           ~
                                                                                                           m
                                                                                                           ;u
                                                /s/ Wari-en R. Lokey, Es~                                  c~
                                                Warren R. Lokey; Esq. (SC Bar No.: 101792) ,
                                                                                                           0
                                                J. Logan Holmes, Esq. (SC Bar No.: 104364)                 ~
                                                                                                           0
                                                775 Saint Andrew's. Blvd.                                  z
                                                Cliarleston, SC 29407                                      -o
                                                                                                           m
                                                Tel: (843) 202-0675
                                                                                                           ~
                                                Fax::(843)589-1042 .
                                                Email: wrlokey@lokeylawfirm.com
                                                                                                           n
                                                                                                           CO
                                                ATTORNEYS FOR PLAINTIFF                                    m
                                                                                                           N
                                                                                                           0N
December :10,.2020.                                                                                        O.
Charleston; South Caroliiia                                                                                0
                                                                                                           ~
                                                                                                           N
                                                                                                           V
 ~                                                                                                         O
                                                                                                           O
                                                                                                           CD
                                                                                                           ~
                      9:21-cv-00135-DCN                     Date Filed 01/13/21          Entry Number 1-1   Page 14 of 14
 .             ,      .                         . .   ■, ~1■ Iti~ttlltlitt



                                                                                                                                                        ID



               -                       -   --
                                                                                                                                                             US POSF.4GE

                                                  7020 1810 0002 3153 2621                                                  ~   ~.   4   y   Ottly3 9 78577 $ (~c~~o~20^?
                                                                                                                                             rSAlLED FRO1a1 ZIP Cc6JE 2940 i




THE LOKEY LAW FIRM
         A LIMITED LIABILITY COMPANY


     775 SAINTANDREW'S BOULEVARD
     CHARLESTON, SOUTH CAROLINA
               z9407-7i67




                                                                             Dolgencorp, LLC
                                                                             AT'TN: Registered Agent/
                                                                             Corporation Service Company
                                                                             508 Meeting St.                           '
                                                                             West Columbia, SC 29169
